Name: Commission Regulation (EC) No 416/2002 of 5 March 2002 adopting exceptional support measures for the pigmeat market in Spain
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  means of agricultural production;  animal product;  Europe;  economic policy
 Date Published: nan

 Avis juridique important|32002R0416Commission Regulation (EC) No 416/2002 of 5 March 2002 adopting exceptional support measures for the pigmeat market in Spain Official Journal L 063 , 06/03/2002 P. 0019 - 0022Commission Regulation (EC) No 416/2002of 5 March 2002adopting exceptional support measures for the pigmeat market in SpainTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Article 20 and the second paragraph of Article 22 thereof,Whereas:(1) The Spanish authorities have established protection and surveillance zones under Articles 9, 10 and 11 of Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(3) on account of outbreaks of classical swine fever in certain production regions in Spain. As a consequence, the marketing of live pigs, fresh pigmeat and pigmeat products that have not undergone heat treatment is temporarily prohibited in those zones.(2) The restrictions on the free movement of goods resulting from the application of veterinary measures are likely to cause serious disturbance of the pigmeat market in Spain. As a consequence, exceptional market support measures applying solely to live animals from the zones directly affected must be adopted for the time strictly necessary.(3) With a view to preventing the disease from spreading any further, pigs reared in the zones concerned should be excluded from normal trade in products for human consumption and processed into products intended for uses other than human consumption in accordance with Article 3 of Council Directive 90/667/EEC of 27 November 1990 laying down the veterinary rules for the disposal and processing of animal waste, for its placing on the market and for the prevention of pathogens in feedstuffs of animal or fish origin and amending Directive 90/425/EEC(4), as last amended by the Act of Accession of Austria, Finland and Sweden.(4) Aid should be granted for the delivery to the competent authorities of pigs for fattening and piglets from the zones concerned.(5) In view of the extent of the disease, and in particular its duration, and accordingly of the scale of the market-support efforts required, the cost of the aid actually paid to the producers should be shared between the Community and the Member State concerned.(6) Provision should be made for the Spanish authorities to apply all controls and surveillance measures required and to inform the Commission accordingly.(7) Restrictions on the free movement of live pigs have applied for several weeks in the zones concerned, which has lead to a substantial increase in the animals' weight and has consequently brought about an intolerable animal-welfare situation. This Regulation should therefore apply from 18 February 2002.(8) With a view to ensuring sound financial management of the support measures, a ceiling should be put on the aid for pigs for fattening weighing more than 120 kg in order to preventing any misuse of the support measures through fattening for an excessively lengthy and unwarranted period. However, the ceiling should apply from 1 April 2002 only, when the time for delivering heavy pigs should have returned to normal.(9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 11. From 18 February 2002, producers may be eligible, on application, for aid granted by the competent Spanish authorities for the delivery to them of pigs for fattening covered by CN code 0103 92 19 and weighing 110 kg or more on average per batch.2. From 18 February 2002, producers may be eligible, on application, for aid granted by the competent Spanish authorities on delivery to them of piglets covered by CN code 0103 91 10 and weighing 8 kg or more on average per batch.3. 50 % of the expenditure on such aid covering the total maximum number of animals laid down in Annex I shall be financed by the Community budget. However, where an amount fixed by the Spanish authorities to cover the costs of the measures provided for in Article 3 is deducted from the aid provided for in paragraphs 1 and 2, the Community contribution shall be limited to 50 % of the expenditure on the aid actually paid to the producers.Article 2Only animals reared in the protection and surveillance zones located within the administrative regions listed in Annex II hereto may be delivered, provided that the veterinary provisions laid down by the Spanish authorities apply in those zones on the day the animals are delivered.Article 3On the day they are delivered, the animals shall be weighed and slaughtered in such a way as to prevent the disease from spreading.They shall be transported forthwith to a rendering plant and processed into products covered by CN codes 1501 00 11, 1506 00 00 or 2301 10 00 in accordance with Article 3 of Directive 90/667/EEC.However, the animals may be transported to a slaughterhouse for immediate slaughter and then stored in a cold store before they are transported to the rendering plant. Slaughter and storage must take place in accordance with Annex III.The operations shall be carried out under the continuous monitoring of the competent Spanish authorities.Article 41. The aid provided for in Article 1(1) on pigs for fattening weighing 110 kg or more on average per batch shall be equal to the market price at the farm gate for slaughtered pigs of grade E within the meaning of Article 4(2) of Regulation (EEC) No 2759/75 and Commission Regulations (EEC) No 3537/89(5) and (EEC) No 2123/89(6), as recorded in Spain during the week preceding the delivery of the pigs for fattening to the competent authorities, less transport costs of EUR 1,3 per 100 kg carcase weight.The aid shall be calculated on the basis of the carcase weight recorded. However, where the animals are weighed live only, the aid shall be multiplied by a coefficient of 0,81.2. The aid on pigs for fattening as referred to in Article 1(1) and weighing more than 120 kg on average may not exceed the aid fixed in accordance with paragraph 1 of this Article on pigs for fattening weighing 120 kg on average.3. The aid provided for in Article 1(2) on piglets weighing 8 kg or more but less than 16 kg on average per batch shall be calculated on the basis of the price per kilogram at the farm gate for "LÃ ©rida piglets" of the 15 kg category, as recorded on the "MercolÃ ©rida" market during the week preceding the delivery of the piglets to the competent authorities.The aid provided for in Article 1(2) on piglets weighing 16 kg or more but less than 25 kg on average per batch shall be calculated on the basis of the price per kilogram at the farm gate for piglets of the 20 kg "Selecto" category, as recorded on the Segovia market during the week preceding the delivery of the piglets to the competent authorities.The aid on piglets weighing 25 kg or more on average per batch may not exceed the aid fixed in accordance with the second subparagraph for piglets weighing 25 kg on average.Article 5The competent Spanish authorities shall take all measures necessary to ensure compliance with this Regulation and in particular with Article 2 thereof. They shall inform the Commission accordingly as soon as possible.Article 6Each Wednesday the competent Spanish authorities shall send the Commission the following particulars in respect of the previous week:- the number and total weight of:pigs for fattening delivered,piglets delivered,- aid as provided for in the first subparagraph of Article 4(1) and the first and second subparagraphs of Article 4(3).Article 7This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 18 February 2002. However, Article 4(2) shall apply from 1 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 316, 1.12.2001, p. 5.(4) OJ L 363, 27.12.1990, p. 51.(5) OJ L 347, 28.11.1989, p. 20.(6) OJ L 203, 15.7.1989, p. 23.ANNEX I>TABLE>ANNEX IIIn the province of Barcelona, the protection and surveillance zones defined in Annexes I and II of the "Ordre" of the Generalitat de CataluÃ ±a of 7 February 2002, published in DOGC (Diari Oficial de la Generalitat de Catalunya) No 3572 of 11 February 2002, p. 2625.ANNEX III1. The transport of the animals from the farm and their slaughter are to be monitored continuously by the competent Spanish authorities. On the day of delivery, the animals are to be weighed by load and slaughtered at a slaughterhouse.2. The animals are to be slaughtered but no other operations connected with slaughter are to be performed. The dead pigs are to be transported immediately from the slaughterhouse to the rendering plant. Transport must take place in sealed lorries, which are to be weighed on departure from the slaughterhouse and on arrival at the rendering plant.3. The dead pigs are to be sprayed with a denaturing product (methylene blue) to ensure that the meat is not used for human consumption.4. Slaughter, transport to cold stores, freezing and storage, including removal from storage and transport to the rendering plant, are to be carried out under continuous monitoring by the competent Spanish authorities.5. Transport from the slaughterhouse to the cold store is to take place in lorries sealed and disinfected under continuous monitoring by the competent Spanish authorities.The lorries are to be weighed both empty and loaded, at the slaughterhouse and at the cold store.6. Storage is to take place in cold stores closed and sealed by the competent Spanish authorities. No other products may be kept in such stores.7. As soon as capacity becomes available at the rendering plant, the dead pigs are to be transported to it. This is to take place in lorries sealed under continuous monitoring by the competent Spanish authorities or on their behalf. The lorries are to be weighed both empty and loaded, at the cold store and at the rendering plant.